Exhibit 99(b) Page 1 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED JANUARY 27, 2, 2012 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales January 27, January 29, % Over January 27, January 29, (Under) Net sales $ % % 100.0 % Cost of sales % % 85.9 % Gross profit % % 14.1 % Selling, general and administrative expenses % % 9.1 % Income from operations % % 5.0 % Interest expense ) % % 0.3 % Interest income ) ) ) % ) % ) % Other expense 83 % % 0.1 % Income before income taxes % % 4.8 % Income taxes* % % 37.4 % Net income $ % % 3.0 % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales January 27, January 29, % Over January 27, January 29, (Under) Income before income taxes (see above) $ % % 4.8 % Adjusted Income taxes (2)* % % 18.2 % Adjusted net income % % 3.9 % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $59.9 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only cash income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. (2) Represents estimated cash income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE NINE MONTHS ENDED JANUARY 27, 2, 2012 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) NINE MONTHS ENDED Amounts Percent of Sales January 27, January 29, % Over January 27, January 29, (Under) Net sales $ % % 100.0 % Cost of sales % % 85.4 % Gross profit % % 14.6 % Selling, general and administrative expenses % % 9.5 % Income from operations % % 5.1 % Interest expense ) % % 0.3 % Interest income ) ) ) % ) % ) % Other expense % % 0.1 % Income before income taxes % % 4.9 % Income taxes* ) ) ) % ) % ) % Net income $ % % 5.5 % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) NINE MONTHS ENDED Amounts Percent of Sales January 27, January 29, % Over January 27, January 29, (Under) Income before income taxes (see above) $ % % 4.9 % Adjusted Income taxes (2)* % % 18.2 % Adjusted net income % % 4.0 % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $59.9 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only cash income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. (2) Represents estimated cash income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 9 of 9. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page3 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS JANUARY 27, 2013, JANUARY 29, 2012, AND APRIL 29, 2012 Unaudited (Amounts in Thousands) Amounts Increase January 27, January 29, (Decrease) * April 29, Dollars Percent Current assets Cash and cash equivalents $ 29.1 % Short-term investments ) ) % Accounts receivable 10.2 % Inventories 28.2 % Deferred income taxes 48.1 % Assets held for sale - 45 ) ) % 15 Other current assets ) ) % Total current assets 15.6 % Property, plant & equipment, net ) ) % Goodwill - 0.0 % Deferred income taxes 6.9 % Other assets ) ) % Total assets $ 9.4 % Current liabilities Current maturities of long-term debt $ ) ) % Line of credit ) ) % Accounts payable - trade 11.6 % Accounts payable - capital expenditures - 15 ) ) % Accrued expenses 68.9 % Accrued restructuring - 40 ) ) % 40 Income taxes payable - current 89.9 % Total current liabilities 22.4 % Income taxes payable - long-term 3.8 % Deferred income taxes 29.9 % Long-term debt , less current maturities ) ) % Total liabilities 12.5 % Shareholders' equity 7.7 % Total liabilities and shareholders' equity $ 9.4 % Shares outstanding ) ) % *Derived from audited financial statements. Page 4 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINEMONTHS ENDED JANUARY 27, 2, 2012 Unaudited (Amounts in Thousands) NINE MONTHS ENDED Amounts January 27, January 29, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) ) Gain on sale of equipment - ) Foreign currency exchange losses (gains) ) Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Other assets ) ) Accounts payable-trade ) ) Accrued expenses (1 ) Accrued restructuring ) (4 ) Income taxes ) ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment - Proceeds from life insurance policies - Purchase of short-term investments ) ) Proceeds from the sale of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit Payments on lines of credit ) ) Payments on long-term debt ) ) Proceeds from common stock issued Common stock shares repurchased ) ) Dividends paid ) - Debt issance costs - ) Excess tax benefit related to stock-based compensation 77 39 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Free Cash Flow (1) $ $ ) (1) Free Cash Flow reconciliation is as follows: FY 2013 FY 2012 A) Net cash provided by operating activities $ $ B) Minus:Capital Expenditures ) ) C) Add: Proceeds from the sale of equipment - D) Add: Proceeds from life insurance policies - E) Add: Excess tax benefit related to stock-based compensation 77 39 F) Effect of exchange rate changes on cash and cash equivalents ) $ $ ) Page 5 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED JANUARY 27, 2, 2012 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales January 27, January 29, % Over January 27, January 29, Net Sales by Segment (Under) Mattress Fabrics $ 2.3 % % 57.4 % Upholstery Fabrics 9.5 % % 42.6 % Net Sales $ 5.4 % % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 28.3 % % 14.7 % Upholstery Fabrics 50.8 % % 13.2 % Gross Profit $ 37.3 % % 14.1 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ 20.9 % % 5.7 % Upholstery Fabrics 26.6 % % 10.3 % Unallocated Corporate expenses 20.7 % % 1.5 % Selling, General and Administrative expenses 23.6 % % 9.1 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 32.9 % % 9.0 % Upholstery Fabrics 135.7 % % 2.9 % Unallocated corporate expenses ) ) 20.7 % ) % ) % Operating income $ 62.5 % % 5.0 % Depreciation by Segment Mattress Fabrics $ 4.1 % Upholstery Fabrics 15.8 % Consolidated 5.4 % Page 6 of 9 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE NINE MONTHS ENDED JANUARY 27, 2, 2012 (Unaudited) (Amounts in thousands) NINE MONTHS ENDED Amounts Percent of Total Sales January 27, January 29, % Over January 27, January 29, Net Sales by Segment (Under) Mattress Fabrics $ 10.8 % 57.0 % 57.1 % Upholstery Fabrics 11.3 % 43.0 % 42.9 % Net Sales $ 11.0 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 34.2 % 19.2 % 15.8 % Upholstery Fabrics 50.8 % 17.6 % 13.0 % Subtotal 40.5 % 18.5 % 14.6 % Other non-recurring charges - ) (1
